Title: Protection of the Frontier, [16 May] 1794
From: Madison, James
To: 


[16 May 1794]

   
   The Committee of the Whole took up the report of a select committee to which had been referred a memorial from the House of Representatives of the Territory South of the River Ohio (which later became Tennessee), requesting a more effective defense against the Indians.


Mr. Madison objected to some part of the report. It had been stated by the committee, that the governor of that country should be authorised, in case of any irruption by the Indians, to attack them with an armed force, and compel them to an observance of the treaties made with the United States. Mr. Madison considered this language as irregular, because by the laws, and universal sense of nations, when hostilities are once commenced between two different states, existing treaties are at an end; and therefore an armed force cannot compel the observance of old treaties, but the formation of new ones. He stated several objections to the method pointed out in the report of the select committee for giving military aid to the back settlers.
